

115 HR 1503 IH: Statue of Liberty Values Act 2.0 of 2017
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1503IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Ms. Lofgren (for herself, Ms. Adams, Mr. Aguilar, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mrs. Bustos, Mr. Butterfield, Mr. Capuano, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Ms. Castor of Florida, Mr. Castro of Texas, Mr. Cicilline, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Cooper, Mr. Correa, Mr. Courtney, Mr. Crist, Mr. Crowley, Mr. Cuellar, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Mr. Engel, Ms. Eshoo, Mr. Espaillat, Ms. Esty, Mr. Evans, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Ms. Gabbard, Mr. Gallego, Mr. Al Green of Texas, Mr. Gonzalez of Texas, Mr. Grijalva, Mr. Gutiérrez, Ms. Hanabusa, Mr. Hastings, Mr. Heck, Mr. Higgins of New York, Mr. Himes, Mr. Hoyer, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kihuen, Mr. Kildee, Mr. Kilmer, Mr. Kind, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Lowenthal, Mrs. Lowey, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Moore, Mr. Moulton, Mrs. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Nolan, Mr. Norcross, Ms. Norton, Mr. O'Rourke, Mr. Panetta, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Ms. Plaskett, Mr. Pocan, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Mr. Richmond, Miss Rice of New York, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ruppersberger, Mr. Ryan of Ohio, Mr. Sablan, Ms. Sánchez, Mr. Sarbanes, Ms. Schakowsky, Mr. Schrader, Mr. Schiff, Mr. Schneider, Mr. Scott of Virginia, Mr. Serrano, Ms. Shea-Porter, Mr. Sherman, Ms. Slaughter, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Mr. Visclosky, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Homeland Security, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the Executive Order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (March 6, 2017), shall have no force or effect, to prohibit the use of Federal funds to enforce
			 the Executive Order, and for other purposes.
	
 1.Short titleThis Act may be cited as the Statue of Liberty Values Act 2.0 of 2017 or as the SOLVE Act 2.0 of 2017 . 2.Executive Order to have no force or effectBeginning on March 6, 2017, the Executive Order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (March 6, 2017), is null and void, shall have no force and effect, and may not be implemented, administered, enforced, or carried out.
 3.No funds availableNo Federal funds (including fees) made available for any fiscal year, may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the Executive Order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (March 6, 2017).
		